Swayze, J.
(dissenting). I am unable to agree with the majority of my brethren. I think the circumstances of the case made it for the jury to say whether the plaintiff was invited to use the privy, and if he was not, whether a privy in the usual place apparently meant for the usual purposes, without a floor is not in the nature of a trap, as to1 those rightfully on the premises. Of course, this applies only to the liability of the occupant and not to the liability of the landlord. So far as the judgment in favor of the occupant is concerned, I vote to reverse. I think I am sustained by the law as stated in Poll. Torts (11th Eng. ed.) 316, 523, and cases collected in 29 Cyc. 456, 458, 469, 470.
For affirmance — The Chief Justice, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Williams, Gardner, Ackerson, Van Buskirk, JJ. 13.
For affirmance as to judgment in favor of defendant Gray only — The Chancellor, Swayze, J. 2.
For reversal as to the judgment in favor of defendant Flynn — The Chancellor, Swayze, J. 2.